Case 1:20-cv-21601-KMW Document 17 Entered on FLSD Docket 04/27/2020 Page 1 of 5


                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                 Case No. 20-21601-CIV-WILLIAMS


   UNITED STATES OF AMERICA,
                                           Plaintiff,
                          vs.
   GENESIS II CHURCH OF HEALTH AND
     HEALING;
   MARK GRENON;
   JOSEPH GRENON;
   JORDAN GRENON; and
   JONATHAN GRENON,

                                        Defendants.



                                   SUMMONS IN A CIVIL ACTION

  To:                      GENESIS II CHURCH OF HEALTH AND HEALING
                           2014 Garden Ln.
                           Bradenton, FL 34205

          A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or
  60 days if you are the United States or a United States agency, or an officer or employee of the United States
  described in Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached
  complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must
  be served on the plaintiff or plaintiff’s attorney, whose name and address are:

                                                                         Ross S. Goldstein
                    Matthew J. Feeley
                                                                           David A. Frank
            Assistant United States Attorney
                                                                      Senior Litigation Counsel
             United States Attorney’s Office
                                                                 United States Department of Justice
           for the Southern District of Florida
                                                                    Consumer Protection Branch
                99 NE 4th Street, Suite 300
                                                                            P.O. Box 386
                    Miami, FL 33132
                                                                       Washington, DC 20044

         If you fail to respond, judgment by default will be entered against you for the relief demanded in
  the complaint. You must also file your answer or motion with the court.


                                                                     CLERK OF COURT


             Apr 27, 2020                                                                   s/ Alisha Beasley-Martin
  Date:                                                              ______________________________
                                                                         Signature of Clerk or Deputy Clerk
Case 1:20-cv-21601-KMW Document 17 Entered on FLSD Docket 04/27/2020 Page 2 of 5


                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                 Case No. 20-21601-CIV-WILLIAMS


   UNITED STATES OF AMERICA,
                                           Plaintiff,
                          vs.
   GENESIS II CHURCH OF HEALTH AND
     HEALING;
   MARK GRENON;
   JOSEPH GRENON;
   JORDAN GRENON; and
   JONATHAN GRENON,

                                        Defendants.



                                   SUMMONS IN A CIVIL ACTION

  To:                      JONATHAN GRENON
                           2014 Garden Ln.
                           Bradenton, FL 34205

          A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or
  60 days if you are the United States or a United States agency, or an officer or employee of the United States
  described in Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached
  complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must
  be served on the plaintiff or plaintiff’s attorney, whose name and address are:

                                                                         Ross S. Goldstein
                    Matthew J. Feeley
                                                                           David A. Frank
            Assistant United States Attorney
                                                                      Senior Litigation Counsel
             United States Attorney’s Office
                                                                 United States Department of Justice
           for the Southern District of Florida
                                                                    Consumer Protection Branch
                99 NE 4th Street, Suite 300
                                                                            P.O. Box 386
                    Miami, FL 33132
                                                                       Washington, DC 20044

         If you fail to respond, judgment by default will be entered against you for the relief demanded in
  the complaint. You must also file your answer or motion with the court.


                                                                     CLERK OF COURT


             Apr 27, 2020                                                                   s/ Alisha Beasley-Martin
  Date:                                                              ______________________________
                                                                         Signature of Clerk or Deputy Clerk
Case 1:20-cv-21601-KMW Document 17 Entered on FLSD Docket 04/27/2020 Page 3 of 5


                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                 Case No. 20-21601-CIV-WILLIAMS


   UNITED STATES OF AMERICA,
                                           Plaintiff,
                          vs.
   GENESIS II CHURCH OF HEALTH AND
     HEALING;
   MARK GRENON;
   JOSEPH GRENON;
   JORDAN GRENON; and
   JONATHAN GRENON,

                                        Defendants.



                                   SUMMONS IN A CIVIL ACTION

  To:                      JORDAN GRENON
                           2110 46th Ave W, Apt. 22
                           Bradenton, FL 34207

          A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or
  60 days if you are the United States or a United States agency, or an officer or employee of the United States
  described in Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached
  complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must
  be served on the plaintiff or plaintiff’s attorney, whose name and address are:

                                                                         Ross S. Goldstein
                    Matthew J. Feeley
                                                                           David A. Frank
            Assistant United States Attorney
                                                                      Senior Litigation Counsel
             United States Attorney’s Office
                                                                 United States Department of Justice
           for the Southern District of Florida
                                                                    Consumer Protection Branch
                99 NE 4th Street, Suite 300
                                                                            P.O. Box 386
                    Miami, FL 33132
                                                                       Washington, DC 20044

         If you fail to respond, judgment by default will be entered against you for the relief demanded in
  the complaint. You must also file your answer or motion with the court.


                                                                     CLERK OF COURT


             Apr 27, 2020                                                                   s/ Alisha Beasley-Martin
  Date:                                                              ______________________________
                                                                         Signature of Clerk or Deputy Clerk
Case 1:20-cv-21601-KMW Document 17 Entered on FLSD Docket 04/27/2020 Page 4 of 5


                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                 Case No. 20-21601-CIV-WILLIAMS


   UNITED STATES OF AMERICA,
                                           Plaintiff,
                          vs.
   GENESIS II CHURCH OF HEALTH AND
     HEALING;
   MARK GRENON;
   JOSEPH GRENON;
   JORDAN GRENON; and
   JONATHAN GRENON,

                                        Defendants.



                                   SUMMONS IN A CIVIL ACTION

  To:                      JOSEPH GRENON
                           4109 Residence Dr., Unit 521
                           Fort Myers, FL 33901

          A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or
  60 days if you are the United States or a United States agency, or an officer or employee of the United States
  described in Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached
  complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must
  be served on the plaintiff or plaintiff’s attorney, whose name and address are:

                                                                         Ross S. Goldstein
                    Matthew J. Feeley
                                                                           David A. Frank
            Assistant United States Attorney
                                                                      Senior Litigation Counsel
             United States Attorney’s Office
                                                                 United States Department of Justice
           for the Southern District of Florida
                                                                    Consumer Protection Branch
                99 NE 4th Street, Suite 300
                                                                            P.O. Box 386
                    Miami, FL 33132
                                                                       Washington, DC 20044

         If you fail to respond, judgment by default will be entered against you for the relief demanded in
  the complaint. You must also file your answer or motion with the court.


                                                                     CLERK OF COURT


             Apr 27, 2020                                                                   s/ Alisha Beasley-Martin
  Date:                                                              ______________________________
                                                                         Signature of Clerk or Deputy Clerk
Case 1:20-cv-21601-KMW Document 17 Entered on FLSD Docket 04/27/2020 Page 5 of 5


                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                 Case No. 20-21601-CIV-WILLIAMS


   UNITED STATES OF AMERICA,
                                           Plaintiff,
                          vs.
   GENESIS II CHURCH OF HEALTH AND
     HEALING;
   MARK GRENON;
   JOSEPH GRENON;
   JORDAN GRENON; and
   JONATHAN GRENON,

                                        Defendants.



                                   SUMMONS IN A CIVIL ACTION

  To:                      MARK GRENON
                           1180 8th Ave W, #117
                           Palmetto, FL 34221

          A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or
  60 days if you are the United States or a United States agency, or an officer or employee of the United States
  described in Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached
  complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must
  be served on the plaintiff or plaintiff’s attorney, whose name and address are:

                                                                         Ross S. Goldstein
                    Matthew J. Feeley
                                                                           David A. Frank
            Assistant United States Attorney
                                                                      Senior Litigation Counsel
             United States Attorney’s Office
                                                                 United States Department of Justice
           for the Southern District of Florida
                                                                    Consumer Protection Branch
                99 NE 4th Street, Suite 300
                                                                            P.O. Box 386
                    Miami, FL 33132
                                                                       Washington, DC 20044

         If you fail to respond, judgment by default will be entered against you for the relief demanded in
  the complaint. You must also file your answer or motion with the court.


                                                                     CLERK OF COURT


             Apr 27, 2020                                                                   s/ Alisha Beasley-Martin
  Date:                                                              ______________________________
                                                                         Signature of Clerk or Deputy Clerk
